Citation Nr: 0933535	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-38 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
August 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has PTSD that is the result of 
his experiences serving in Vietnam between September 1966 and 
August 1967.  Specifically, the Veteran describes multiple 
instances where his base came under attack in the winter of 
1966.  Additionally, he has described the death of a fellow 
service member, attached to the 12th Tactical Fighter Wing, 
who was ejected from a jet in the hanger in the April 1967 or 
in the spring of 1967.  The Veteran also references an 
incident in the summer of 1967 where Viet-Cong soldiers 
attempted to poison the water tower on the base.  In relation 
to each of these claimed stressors, the Veteran maintains 
they occurred while he was stationed at Cam Ranh Bay Air 
Base.  

Service personnel records indicate that the Veteran served in 
Vietnam from August 1966 to August 1967.  He was attached to 
the 12th Armament and Electronics Maintenance Squadron 
(AMES), and his occupational specialty was that of F-4C 
Aircraft Instrument Technician.  The Veteran's service 
personnel records also confirm that the Veteran was stationed 
at Cam Ranh Bay Air Base, while serving in Vietnam.  
Ultimately, the record does not reflect a sufficient effort 
to verify the Veteran's stressors.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact U.S. Army and 
Joint Services Records Research Center 
(JSRRC) or other appropriate entity and 
request them to research the claimed 
stressors, and specifically ascertain 
whether the 12th Armament and Electronics 
Maintenance Squadron (12 AEMS), or a unit 
to which it was subordinate, has records 
that would document (i) whether Cam Ranh 
Bay Air Base came under attack, as 
described by the Veteran, in the winter of 
1966, (ii) whether the Viet-Cong made any 
attempt to poison the water supply at Cam 
Ranh Bay Air Base in the summer of 1967 and 
(iii) whether any member of the 12th 
Tactical Fighter Wing was killed in April 
1967 and/or during the spring of 1967, as 
described by the Veteran (ejected from a 
jet while in a hangar).  Any negative 
response should be in writing and 
associated with the claims folder.  

2.  If a stressor is confirmed, the Veteran 
should be afforded a VA examination to 
determine the etiology of any PTSD 
diagnosis.  The claims folder should be 
made available to and reviewed by the 
examiner before the examination.  The 
examiner should record the full history of 
the disorder, including the Veteran's own 
account of the etiology of his disability, 
and specifically comment as to the 
likelihood that any current diagnosis of 
PTSD is related to the Veteran's military 
service and/or his claimed stressors.  

3.  The RO/AMC should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefit sought on 
appeal may now be granted.  If any of the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


